Citation Nr: 0923532	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-31 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
degenerative disease of the lumbar spine, status post 
decompression and fusion, and if so, whether the reopened 
claim should be granted.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse




ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Army from August 1965 to June 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Milwaukee, Wisconsin, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that continued the denial of service 
connection for degenerative arthritis of the lumbar spine.

The Veteran originally filed a claim for service connection 
for a lumbar spine disability in January 1985.  That claim 
was denied, and the Veteran was notified of the denial, in 
March 1985.  The Veteran did not appeal, and the decision 
became final.  In April 1990, the Veteran filed a claim to 
reopen the originally denied claim for service connection.  
His claim was denied by a rating decision in March 1994; the 
Veteran did not appeal this denial.  The Veteran filed a 
third claim for service connection for a lumbar condition in 
July 1997, which was denied in October 1997.  Again, the 
Veteran did not appeal this rating decision.  

The Veteran requested a hearing before a member of the Board 
on his VA Form 9 Appeal.  By way of a travel board hearing in 
April 2009, VA complied with his request.  


FINDINGS OF FACT

1.  In a final rating decision issued in October 1997, the RO 
denied a claim for entitlement to service connection for a 
lumbar spine disability.

2.  Evidence received since the October 1997 rating decision 
regarding the Veteran's lumbar spine includes evidence that 
is not cumulative or redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for a 
lumbar spine disability.

3.  The Veteran had arthritis of the lumbar spine prior to 
entry into service.  He did not aggravate his pre-existing 
condition during service.  The Veteran's herniated disc in 
1984 and the subsequent manifestations of his lumbar spine 
disability were not incurred during service.


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the Veteran's claim 
for service connection for a lumbar spine disability has been 
received, and the Veteran's claim for service connection for 
a lumbar spine disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).  

2.  Service connection for a lumbar spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Veteran's claim is one to reopen a previously-denied 
claim for service connection.  Specific to requests to 
reopen, the claimant must be notified of both the reopening 
criteria and the criteria for establishing the underlying 
claims for service connection.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims addressed what 
notice must be provided to the Veteran in service connection 
cases, and held that, upon receipt of an application for a 
service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, the notice letter provided to the appellant in 
March 2004, which was prior to the initial adjudication, 
included the criteria for reopening the previously denied 
claims, and defined new and material evidence.  The notice 
informed the Veteran why the claim had previously been 
denied, and informed him of the criteria for establishing 
service connection.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.

VA's duty to assist the Veteran in the development of the 
claim includes assisting the Veteran in the procurement of 
service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's 
service treatment records (STRs), VA outpatient treatment 
records, Social Security Administration records, and the 
Veteran's private medical records.  The Veteran requested 
both a Decision Review Officer (DRO) hearing, as well as a 
Board hearing, in conjunction with his claim.  The DRO 
hearing was provided in July 2007, and the Board hearing was 
held in April 2009.  The transcripts of both hearings have 
been associated with the Veteran's claims file.  The 
appellant was afforded VA medical examinations in March 2006, 
July 2005, and October 2003 in conjunction with his claim.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision 
cannot be reopened unless new and material evidence is 
presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  The claim 
in this instance was filed in April 2003.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  For the 
purpose of establishing whether new and material evidence has 
been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Here, the RO last denied service connection for the Veteran's 
lumbar spine disability in October 1997 based on the fact 
that there was "no evidence to show that the [V]eteran's 
current back condition is related to the symptoms shown in 
service."

Therefore, for evidence in the Veteran's lower back 
disability claim to be new and material, it must support a 
finding that his lumbar spine disability was incurred during 
or aggravated by service  

The Veteran has submitted new evidence to support a finding 
that his current low back condition is related to an injury 
suffered during service.  New evidence includes a March 2007 
medical opinion that it is at least as likely as not that the 
Veteran's current condition is related to service, and a 
September 2003 medical opinion that a fall that the Veteran 
alleges occurred during basic training "may have 
contributed" to the Veteran's lumbar spine problems.  

The Board finds that the evidence submitted since the RO's 
October 1997 decision, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim - nexus between the 
Veteran's current condition and an in-service injury - and 
raises a reasonable possibility of substantiating the claim.  
The Board therefore finds that new and material evidence has 
been received since the RO's October 1997 decision, and 
reopening the claim of service connection for a lower back 
disability is warranted.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.



Evidence

The Veteran entered active duty service in August 1965.  The 
Veteran's STRs reflect that the Veteran "suddenly twisted 
[his] back" on August 19, 1965, which caused "some pain 
left lower back."  The person who documented the Veteran's 
back injury also stated that the Veteran had "similar pain 4 
[months] ago."  A record from August 30, 1965, noted that 
his pain persisted, and X-rays were taken.  The X-ray report, 
dated September 2, 1965, noted "no gross evidence of 
fracture or dislocation" of the thoracic spine.  Views of 
the lumbar spine showed "slight narrowing of the lumbosacral 
interspace" and evidence of spina bifida.  The report 
indicated that there was "no evidence of fracture or 
dislocation" and that "intervertebral spaces [were] 
normal."  The Diagnosis was "[s]light narrowing of the 
fifth lumbar interspace."  At the top of the X-ray report, 
there is a handwritten note that the Veteran had an 
"[i]ndustrial accident May 1965, back pain since."  Also in 
the Veteran's STRs, a note from September 8, 1965 indicated 
that the Veteran continued to have pain in his back, but that 
the Veteran's pain was not in the region of his fifth lumbar 
interspace, the location of his interspace narrowing 
according to X-rays.  The last notation in the Veteran's STRs 
related to back pain is dated April 15, 1966, and indicated 
that the Veteran "has had slight pain in lumbar area since 
last June" and notes "no h[i]story of injury."  

There were no more indications of back pain or injury in the 
Veteran's STRs.  The Veteran separated from service in June 
1977.  The Veteran's separation examination did not indicate 
back problems, specifically noting that the Veteran did not 
have "recurrent back pain."

In February 1984, the Veteran was admitted to St. Luke's 
Hospital with a "2-1/2 month history of low back pain of 
insidious onset."  The Veteran denied recent injury.  He 
described stiffness of his spine with increasing pain during 
the day.  A lumbar myelogram demonstrated extradural defects 
bilaterally at L4-L5 and L5-S1.  A CT scan showed a lateral 
disc herniation on the left at L4-L5.  The patient had 
surgery in March 1984, and subsequently discharged with a 
diagnosis of a herniated lumbar disc at L4-L5.  

In July 1984, the Veteran had a second spinal surgery because 
of recurrent leg and back pain.  A lumbar laminotomy of the 
L4-L5 vertebra was performed, and postoperatively the Veteran 
was "almost asymptomatic."  His discharge diagnosis was 
again a herniated lumbar disc at L4-L5.  

Private medical records from the ensuing eleven years showed 
that the Veteran continued to have recurring back pain that 
significantly affected his daily activities.  

In April 1990, the Veteran filed to reopen his previously 
denied claim for service connection for a back condition 
based on "[d]ioxin exposure via Agent Orange."  

A September 1996 X-ray report showed moderate degenerative 
spur formation and "fairly marked narrowing of the L4-L5 
disc space."  The Veteran was diagnosed with "degenerative 
changes involving the lumbar spine at the L4-5 disc level."  

An October 1996 CT scan report diagnosed severe degeneration 
of the L4-L5 intervertebral disc.  

The Veteran again filed to reopen his claim in July 1997.  In 
his July 1997 claim, the Veteran indicated that while in 
basic training between the months of August and October 1965, 
he fell off a horizontal ladder and landed on his lower back.  
He stated that he received treatment for a lower back injury 
subsequent to his fall.  

VA submitted the Veteran's claims file to Dr. L. in October 
1997 for an opinion as to whether the narrowing of the 
Veteran's fifth lumbar interspace observed in service 
contributed to or resulted in the Veteran's herniated disc.  
Dr. L. noted the Veteran's in-service X-ray report and the 
"years later" disc herniation.  His opinion was that 
"[t]he narrowing at L5-S1 found in 1965 did not contribute 
or result in discogenic disease at L4-L5 found in 1984." 

The Veteran was examined in December 1997 for his back 
condition.  The examiner related the Veteran's history, and 
after considering MRI results and a CT scan, diagnosed the 
Veteran with status post laminectomy at L4-L5 with 
decompression of the thecal sac, degenerative joint disease 
at L4-L5, disc space desiccation and narrowing at L1-L2 and 
L3-L4, mild acquired L4-L5 spinal stenosis secondary to disc 
bulge, L3-L4 facet degenerative changes, right more than 
left, and degenerative spondylosis of the lumbar spine 
following lumbar laminectomy.  The examiner did not provide 
an opinion as to whether the Veteran's conditions were 
incurred during or aggravated by service.  

The Veteran again had surgery in July 2003.  Prior to the 
surgery, three studies were done on his back.  An MRI showed 
multilevel degenerative disc disease throughout the lumbar 
spine, most pronounced at the L4-L5 level.  There was 
moderate central canal stenosis at the L3-L4 level and mild 
central canal stenosis at the L2-L3 level.  A bone scan 
showed increased uptake at the L5 level anteriorly consistent 
with osteoarthritis.  X-rays demonstrated severe degenerative 
changes at the L4-L5 level.  The surgery consisted of a 
posterior L3-S1 decompression and fusion.  The Veteran's pain 
level was improved post-surgery.  

One of the doctors involved with the Veteran's July 2003 
surgery, Dr. B.E.B., provided an opinion in September 2003 
related to the Veteran's lumbar condition.  Dr. B.E.B. stated 
that the Veteran "suffered a back injury in 1965 in basic 
training when he fell off of a horizontal ladder training 
apparatus 12 feet, landing on his back.  I believe that this 
injury may have contributed to the lumbar spine problems 
which led to the surgery I performed."  Dr. B.E.B. did not 
indicate his basis for stating that the Veteran fell off of a 
ladder.  

The Veteran had a VA examination in October 2003.  The 
examiner noted the Veteran's allegation that he fell off of a 
ladder during basic training.  The examiner addressed the 
Veteran's health history with regard to his back and 
performed a physical examination.  The examiner did not 
administer any diagnostic tests.  Relevant to the Veteran's 
claim, the examiner diagnosed the Veteran as status post 
lumbar fusion.  The examiner noted that he reviewed the 
Veteran's C-file and private medical records, and taking 
those into consideration with the history and physical 
examination related in the report, opined that "it is not as 
likely as not that the [V]eteran's current low back condition 
is related to his service-connected injury."  

The Veteran was provided another VA examination in July 2005.  
The examiner reviewed the Veteran's C-file prior to the 
examination.  The examiner noted records in the Veteran's 
STRs reflecting treatment for a sudden twisting of his back 
in August 1965.  The examiner also noted the reference to a 
pre-service industrial injury on the Veteran' September 1965 
X-ray report.  Without explanation, the examiner found no 
evidence that the Veteran sought any treatment for his lumbar 
spine following service until the year 2000, despite the fact 
that the Veteran's C-file includes numerous references to 
lower back treatment.  The examiner opined that there was no 
evidence that the current disability was related to military 
service, based on the fact that the Veteran had an injury two 
months prior to service.  The examiner explained that in 
service, the Veteran only had a "mild lumbosacral twisting 
without any evidence of acute pathology", and that such an 
injury "does not warrant aggravation of a pre-existing 
condition."  The examiner also noted that his opinion is in 
light of the fact that the Veteran had no particular other 
complaints while in service or soon after discharge, and that 
the mechanics of the in-service injury are not in proportion 
with the current degenerative changes.

The Veteran was evaluated at the VAMC as part of ongoing 
treatment in August 2005.  At that time, he was diagnosed 
with failed low back syndrome secondary to a multifactorial 
picture including L2-L3 disc herniation, myofascial pain, and 
facet arthropathy.

The Veteran was again examined in March 2006 at the VA.  In 
the STRs, the examiner noted the Veteran's documented August 
1965 injury, as well as the pre-service industrial injury 
noted on the September 1965 X-ray report.  The examiner noted 
the Veteran's full post-service treatment history, including 
relevant VA examinations.  The Veteran informed the examiner 
that he first injured his back through the twisting injury in 
service, and then was treated again in 1970.  Following a 
physical examination, the examiner diagnosed the Veteran with 
low back pain secondary to degenerative disc disease at L4-
L5, status post laminectomy at the L3-L5 levels.  The 
examiner opined that the Veteran's lumbar condition is not 
service connected.  The examiner noted that there were no 
treatment records following the Veteran's initial injury 
until 1984, at which time the Veteran was diagnosed with a 
herniated disc.  The examiner explained that usually a 
single-level herniated disc is caused by a forceful trauma, 
and usually is acute; it will not be asymptomatic for ten or 
fifteen years.  Likewise, the examiner determined that the 
Veteran's lumbar condition is not related to or caused by his 
service-connected cervical condition, noting that 
degenerative disc disease in one spinal level can affect the 
disc at another spinal level adjacent to it, but not a disc 
more than twelve vertebra away.  

The Veteran again had lumbar surgery in January 2007, during 
which a lumbar fusion was performed.  

In March 2007, Dr. A.B. reviewed the Veteran's records at the 
Milwaukee VA Medical Center, including his STRs.  Dr. A.B. 
found that it was "impossible to assess the extent to which 
his service related injury contributed to his current 
severity of low back disease."  He further stated, 
"[c]learly his current low back problem is the sum total of 
all the wear and injury on his back during his life-time, and 
it cannot be solely attributed to his injury in the 
service."  Dr. A.B. concluded, "[u]nfortunately, however, 
the extent of the ligament and disk injury and even possible 
fractures cannot be elicited from the tests obtained at the 
time of the injury, and therefore his service related injury 
is at least as likely to have contributed to his overall back 
degenerative joint and disk disease as it is to have not 
contributed."

X-rays in March and May 2007 revealed a stable L1-L5 fusion 
with pedicular screws and rods, lateral bone graft, and 
multiple laminectomies.

D.P.B., a friend and pre-1965 coworker of the Veteran 
submitted a statement in August 2007 attesting that he did 
not remember the Veteran sustaining an injury prior to his 
entry into service.

The Veteran's sisters, D.A.P. and C.M.P. each submitted 
statements in August 2007 averring that the Veteran did not 
sustain an injury to his back prior to military service.  

The Veteran had a hearing before a DRO in November 2007.  The 
Veteran explained, with regard to the notation in his STRs 
about a pre-service industrial injury, that it was his uncle 
who was injured, not the Veteran.  The Veteran and his uncle 
have the same first and last names, with a different middle 
name.  The Veteran also related his fall from the horizontal 
ladder during basic training, stating that during the 
exercise, he missed one of the rungs, twisted, and fell on 
his lower back and tailbone area.  He stayed on the ground 
for five or six minutes before being helped to his feet and 
taken to the hospital.  

During his April 2009 travel board hearing before the 
undersigned Veterans Law Judge, the Veteran again stressed 
that it was his uncle who was injured in the 1965 industrial 
accident, and that the Veteran had not suffered a back injury 
prior to service.  The Veteran also reiterated the 
description of his fall from the horizontal ladder during 
basic training.  He also related that his position in the 
military was in communications.  Part of his duties included 
installing radios, which involved heavy lifting and twisting 
his back.

A January 2008 VA progress report noted that the Veteran was 
doing well one year post-surgery.  He was not experiencing 
lumbar back pain or radiculopathic symptomatology.  

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In VAOGCPREC 3-2003, the VA's General Counsel determined that 
the presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior 
to service and that it was not aggravated by service.  The 
General Counsel concluded that 38 U.S.C.A. § 1111 requires VA 
to bear the burden of showing the absence of aggravation in 
order to rebut the presumption of sound condition.  VAOGCPREC 
3-2003.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004) (holding that in order to rebut presumption of 
soundness, the government had to show by clear and 
unmistakable evidence that the veteran's disability existed 
prior to service and that the pre-existing disability was not 
aggravated during service); see also Cotant v. Principi, 17 
Vet. App. 116, 123-30 (2003) (discussing the presumption of 
soundness).

The burden is on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that a condition 
was both preexisting and not aggravated by service.  
VAOPGCPREC 3-2003.  In sum, the law as interpreted under 
Cotant v. Principi, 17 Vet. App. at 116, and VAOPGCPREC 3-
2003 mandates that, to rebut the presumption of sound 
condition upon entry into service under 38 U.S.C.A. § 1111, 
VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See Wagner 
v. Principi, 370 F.3d. at 1096.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.


Analysis

Initially, the Board must address the presumption of 
soundness.  As discussed above, generally, a Veteran is 
considered to be in sound condition upon entry into service 
except for conditions that are noted on the Veteran's 
entrance examination.  One exception to the presumption of 
soundness is where there is clear and unmistakable evidence 
that an injury or disease existed prior to service and was 
not aggravated during service.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  In this case, the presumption of soundness 
applies, subject to rebuttal by clear and unmistakable 
evidence, because there was no indication in the Veteran's 
entrance examination that he had any back ailments.

The Veteran had a twisting injury just a few days into 
service.  X-rays were taken which showed a "[s]light 
narrowing of the fifth lumbar interspace," i.e., arthritis.  
Without clear evidence to the contrary, the presumption of 
soundness and the law governing service connection would 
warrant service connection for the Veteran's arthritis.  The 
Board determines, however, that the presumption of soundness 
is rebutted by clear and unmistakable evidence.  The Veteran 
entered service on August 13, 1965.  X-rays were taken of his 
back on August 30, 1965, a mere seventeen days later, and 
showed arthritis.  Arthritis is a "chronic" disease.  
38 C.F.R. § 3.309(a).  The regulations provide that the 
manifestations of "symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish pre-
service existence thereof."  38 C.F.R. § 3.303(c).  The 
Board finds that the initial evidence of arthritis arose so 
close in time to the Veteran's entry into active duty service 
that it could not have originated in so short a period of 
time.  

The Board also finds that the Veteran's pre-existing 
arthritis was not aggravated by service.  Although the 
Veteran had a twisting injury with an associated acute flare-
up of back pain, his back pain subsided shortly thereafter.  
He was seen through early September 1965 following his 
injury.  There is only one other notation in his STRs 
relevant to back pain, and that is from April 1966, noting 
slight back pain since the preceding June.  Following the 
April 1966 note, the Veteran's STRs show no further 
complaints or findings of back pain through his separation, 
which occurred in June 1977.  This is a period of more than 
11 years during which time there is no documented medical 
treatment related to the back.  The Veteran's separation 
examination was negative for back pain.  The lack of medical 
treatment from 1966 through separation in 1977, and the lack 
of any low back problems shown on the separation examination, 
show that the Veteran did not experience an inservice 
increase in symptomatology from his pre-existing arthritis.  
Following separation from service in 1977, there is no 
evidence that the Veteran was seen again for back problems 
until he was treated in 1984 for a herniated disc.  This 
significant period of time (1966 to 1984) without pertinent 
treatment weighs heavily against a finding that the only 
injury noted in service - the twisting injury from August 
1965 - aggravated a degenerative condition in the Veteran's 
back.  Further, as discussed below, the weight of the 
evidence is against a finding that the Veteran's pre-existing 
condition was aggravated or that it was his pre-existing 
condition that led to his current disability.

The Board further finds that the Veteran's lumbar spine 
disability is not otherwise related to service, and service 
connection is not warranted.  The Veteran is not entitled to 
presumptive service connection.  Although he has at various 
times been diagnosed with arthritis, a chronic condition, the 
arthritis did not begin within the presumptive one-year 
period.  See 38 C.F.R. §§ 3.307, 3.309.  He had arthritis of 
the lumbar spine prior to entry into service, as discussed 
above.  The first time the Veteran received treatment for the 
lumbar spine following service was in 1984, well more than a 
year after his June 1977 separation from service.

To establish service connection on a direct basis, there must 
be a medical diagnosis of a current disability; medical or, 
in certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  

The Board finds that there is a medical diagnosis of a 
current disability.  The Veteran has had numerous lumbar 
spine surgeries following service, and has had his lumbar 
spine fused together.  The diagnoses for the lumbar region of 
the Veteran's back have included degenerative disc disease, 
degenerative joint disease, and failed low back syndrome.  
For purposes of this analysis, the Board will consider the 
general lumbar disability.

There is also evidence of an in-service injury.  Shortly 
after entering service, the Veteran twisted his back, as is 
documented in his STRs.  The Board finds, however, that there 
is no evidence, other than the Veteran's unsupported 
testimony, to suggest that the Veteran fell off of a 
horizontal ladder during basic training and landed on his 
back.  The Veteran first asserted this theory of an injury to 
his back in July 1997, after his claim for service connection 
had already been twice-denied, and over twenty years after 
separation from service.  The Board finds that if such an 
injury had occurred, the severity of which required 
significant treatment according to the Veteran, such an 
injury would have been documented in the Veteran's STRs.  
Further, the Board finds that the language used to describe 
the Veteran's August 19, 1965 injury, that he "suddenly 
twisted [his] back," is not the type of language that would 
have been used to describe a fall of eight-to-ten feet in 
which the Veteran landed on his back.  

The Board also notes that the Veteran disputes the findings 
by the RO that the Veteran suffered a pre-service industrial 
accident in May 1965, three months prior to entering service.  
He alleges that it was his uncle, R.T.P., rather than the 
Veteran, R.L.P., who had the pre-service industrial injury, 
and that the records for himself and his uncle were mixed up.  
Although the Board does not base its decision on the 
existence of a pre-service injury (but observes that the 
existence of the injury is relevant because the March 2006 
examiner noted the existence of the injury), the evidence 
supports a finding that the pre-service industrial accident 
happened to the Veteran, not to his uncle.  The Board notes 
the statements submitted in support of the claim of the 
Veteran's friend and sisters, as well as that of Veteran 
himself, that he did not have a pre-service injury.  The only 
available evidence contemporaneous to the alleged injury, 
however - the September 1965 X-ray report - notes that the 
Veteran did injure himself prior to entry into service.  The 
X-ray report carries more weight than the statements of the 
Veteran, his friend, and his sisters because it was from 
1965, the year of the alleged industrial injury.  
Importantly, the X-ray report is for R.L.P., the Veteran, not 
R.T.P., his uncle, and was taken in conjunction with the 
Veteran's August 1965 twisting injury.  The Veteran does not 
dispute that X-rays were taken of his back at the end of 
August 1965.  The Board cannot find any reason to accept the 
findings of the X-ray report regarding the Veteran's lumbar 
spine while disregarding the notation on the report 
indicating that the Veteran suffered a pre-service injury.  
Therefore, the Board finds that the Veteran experienced a 
pre-service industrial accident in May 1965.

The crux of the Veteran's claim rests on whether the medical 
evidence supports a finding of a nexus between his in-service 
injury and his current disability.  

Two medical opinions support, in varying degrees, the 
Veteran's claim that his current disability is related to 
service.  The first is an opinion by Dr. D.E.B. in which he 
noted the Veteran's alleged fall during basic training and 
opined, "I believe that this injury may have contributed to 
the lumbar spine problems which led to the surgery I 
performed."  The Board finds this opinion to carry little 
weight.  First, the opinion is based on an assumption that 
the Veteran "fell off of a horizontal ladder training 
apparatus 12 feet, landing on his back."  As discussed 
above, the evidence is against a finding that the fall 
occurred.  More importantly, Dr. D.E.B. does not provide a 
clear opinion.  He stated that the alleged injury "may have 
contributed" to the current condition; he did not find that 
it was at least as likely as not that the Veteran's current 
condition was related to service.  

The second opinion supporting the Veteran's claim is that of 
Dr. A.B. from March 2007.  Dr. A.B. found that it was 
"impossible to assess the extent to which his service 
related injury contributed to his current severity of low 
back disease", and that "[c]learly his current low back 
problem is the sum total of all the wear and injury on his 
back during his life-time, and it cannot be solely attributed 
to his injury in the service."  He went on to find: 
"[u]nfortunately, however, the extent of the ligament and 
disk injury and even possible fractures cannot be elicited 
from the tests obtained at the time of the injury, and 
therefore his service related injury is at least as likely to 
have contributed to his overall back degenerative joint and 
disk disease as it is to have not contributed."  Dr. A.B.'s 
opinion does support a finding that the Veteran's current 
condition is related to his in-service injury.  The Board 
finds, however, that Dr. A.B.'s statement is not a conclusive 
finding.  Dr. A.B. clearly indicated that he was basing his 
opinion on uncertainties; he said that it is "impossible to 
assess" the effect of the in-service injury on his current 
condition, and that he was unable to determine the extent of 
the in-service injury.  Thus, while his finding does support 
the Veteran's claim, it does not do so categorically.

There are numerous medical opinions that support a finding 
that there is no medical nexus between the Veteran's 
condition and his in-service injury.  In October 1997, Dr. L. 
found that "[t]he narrowing at L5-S1 . . . did not 
contribute or result in discogenic disease at L4-L5 found in 
1984."  This opinion is notable because the Veteran's 1984 
herniated disc was the beginning of his long-term treatment 
for lumbar spine problems.

After examining the Veteran and reviewing his claim file, the 
October 2003 examiner found that it was not at least as 
likely as not that the Veteran's current condition was 
related to an in-service injury.  Notably, the October 2003 
examiner considered the Veteran's alleged fall of a 
horizontal ladder during training in coming to his 
conclusion.  

Although the July 2005 VA examination also reached a 
conclusion that it was less likely than not that the 
Veteran's current condition was related to an injury 
sustained during service, the Board completely discounts this 
opinion and gives it no evidentiary weight.  The July 2005 
examiner stated in his report that the Veteran did not have 
any complaints with regard to his back from the time of his 
separation until the year 2000.  Contrary to this statement, 
the Veteran actually had multiple surgeries on back and 
received significant treatment, beginning in 1984 and 
continuing through 2000.  As the examiner did not have a 
complete grasp on the Veteran's medical history, the Board 
disregards his findings.

The March 2006 examiner addressed the Veteran's in-service 
and post-service treatment history.  Noting the fact that 
there were no records of treatment following the initial 
treatment of the Veteran's 1965 injury until the 1984 
diagnosis of a herniated disc, the examiner opined that the 
Veteran's current condition was not related to service.  He 
substantiated his opinion by explaining that a herniated disc 
is a traumatic injury that would cause pain at the time of 
injury, and would not allow the Veteran to go essentially 
pain-free for ten or fifteen years.  

The Board also notes the 1984 report from St. Luke's, which 
indicated that the Veteran had only been experiencing lumbar 
spine pain for the previous two and a half months.

The October 1997, October 2003, and March 2006 medical 
opinions all clearly support a finding that the lumbar 
disability that began in 1984 was not related to service.  As 
discussed above, the opinions supporting the Veteran's claim 
do not carry the weight of the opinions that his lumbar 
disability was not caused by or aggravated by service.  Dr. 
D.E.B.'s opinion is speculative and based on allegations not 
supported by the evidence.  The opinion of Dr. A.B., a VA 
doctor, is less speculative, but is much less certain than 
the October 1997, October 2003, and March 2006 opinions.  
Further, even if the Board was to give Dr. A.B.'s opinion 
equal weight as those of the other VA examiners, his single 
supporting opinion would be outweighed by the fact that three 
competent medical professionals have arrived at the opinion 
that the Veteran's low back condition was not related to 
service.  Therefore, it is the conclusion of the Board that 
the preponderance of the evidence is against the appellant's 
claim.  As the evidence is not in equipoise, the appellant is 
not afforded the benefit-of-the-doubt, and the Board 
concludes that the Veteran's lumbar spine disability was not 
incurred during or aggravated by service.  Hence, service 
connection for a lumbar spine disability must be denied.


	(CONTINUED ON NEXT PAGE)





ORDER

As new and material evidence has been submitted regarding the 
Veteran's claim for service connection for a back disability, 
the claim for service connection for a back disability is 
reopened.

Entitlement to service connection for a back disability is 
denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


